Mr. Justice Dickey delivered the opinion of the Court: It is objected that it is not shown that the election in question was a valid election. The statute of 1841 provides for such election, and appellants acted as judges, and it does not lie in their mouths to say plaintiff must prove, beyond this, that the election was valid. It is objected appellee is not shown to have had a right to vote. The only requisite to qualify him to vote was, that he should have been one of the male villagers, of sufficient age and length of residence. This was shown by the proofs. It is objected that he did not offer to vote by ballot, and that there was no previous registration of the voters. The election laws governing political elections have no application to this election. Cahokia commons was a property belonging to the inhabitants of this village before the organization of this State, in which they had a common interest. With the consent of these villagers, the statute of 1841 provided for the laying off of these commons into lots, and for the leasing thereof, and for the application of the revenues for the common benefit, in the support of schools open to all. These elections had by common consent been held, and the voting had always been viva voce. The general election laws have no more to do with this election than they have with the election of trustees by a religious organization, or the choice of directors by the stockholders of a bank, or of a railroad company, or of a manufacturing company. It follows that no previous registration of voters was necessary, and that no ballot box was essential. Some of the instructions may not be correct, but the evidence is such that if the finding had been for defendants, it should have been set aside. We find no error in this record by which appellants could have been injured. The judgment of the circuit court must be affirmed. Judgment affirmed.